                                     Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 1 of 10
                                                          Exhibit A to the Complaint
Location: New York, NY                                                                               IP Address: 100.38.251.54
Total Works Infringed: 81                                                                            ISP: Verizon Fios
 Work      Hashes                                                                 UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                             04-12-     Vixen          10-26-2019    11-05-2019   PA0002227099
           DB692B8E7678D5243A195FC9312267346C0BD6A6                               2021
           File Hash:                                                             03:00:37
           0A0306B19057A6DE4558E4BEB58B7E71B011DE712213A297A05325ED24A1A348
 2         Info Hash:                                                             04-08-     Vixen          06-08-2017    07-07-2017   PA0002070832
           83D2EED88C6681D044DB23C46A0921B9990D4A17                               2021
           File Hash:                                                             04:11:30
           DCBDDC4501CB08801EBDA74361F9980056C58AE609294A8ECC472866CC76B573
 3         Info Hash:                                                             04-07-     Vixen          04-14-2018    06-19-2018   PA0002126645
           25D4601FC4F0A7E7D13EE7F82A12D2FAE0C7CD85                               2021
           File Hash:                                                             04:48:20
           F8DA05F7C926114389A7E0D8B739541215BF3064BF6BC3A16ED4C136F452BFB7
 4         Info Hash:                                                             04-07-     Vixen          02-03-2020    03-15-2020   PA0002240554
           1CB8BD64D647ECE33B1E7E1386C3A28AB0B942BE                               2021
           File Hash:                                                             04:37:48
           DE88EAEBDC91873514CA8644622FB2D9B1B5BCF657FE4A753D7A605EDAD9276F
 5         Info Hash:                                                             04-07-     Vixen          08-14-2020    08-31-2020   PA0002265636
           AE3DEE3DD60A7475FE6E7026B9CCFE51469AFEE8                               2021
           File Hash:                                                             04:35:29
           B7FF3F74EF68D68B51CEF162F5EB2BD639330781B6EBD57F9C84BBF57F089105
 6         Info Hash:                                                             04-07-     Vixen          10-01-2019    10-21-2019   PA0002207746
           194AF5E636A6DFF8F25D2E2A0B4B4E5D4198E0F8                               2021
           File Hash:                                                             04:35:20
           55D7154AD1509A120833EE09C92475923B96CAAE4A9991A0CE01333085F9B456
 7         Info Hash:                                                             04-07-     Blacked        03-20-2021    04-14-2021   PA0002286724
           F022B0CDCB031B5E963D0A640800BBEAED7F38FA                               2021
           File Hash:                                                             04:34:34
           164DDD23185117C3649FBE34C0C60538E8098164D97036EE2F29F041B9D88D07
 8         Info Hash:                                                             04-07-     Vixen          08-28-2020    09-22-2020   PA0002265876
           B0856F291435D2D91DF7BA9AFEB3A9F554389381                               2021
           File Hash:                                                             04:32:50
           467E86407977001CE547E0C9628E76570FC3CB4447C01F106E965821233BDAF5
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 2 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         04-07-     Vixen     03-19-2021   04-14-2021   PA0002286735
       E072A47D201C8740D8EC73A1193EE96ACF0A5FBC                           2021
       File Hash:                                                         04:27:22
       69C65B35E7C5DD71106A07F56B806E7F394E94E510E5727A598B56F035E8EDCD
10     Info Hash:                                                         04-06-     Vixen     05-22-2020   06-22-2020   PA0002245640
       F8D879F9DED7FDF9361ADB80199802E31633A816                           2021
       File Hash:                                                         04:53:28
       7B5146E5C04509E9FE79AC79DEC3B00F08483CD94B680FC7A9B93CF2474ED24C
11     Info Hash:                                                         04-06-     Vixen     01-14-2019   02-02-2019   PA0002155387
       914E671217FD0C27FB914AF4956D1DA0F5EC82F5                           2021
       File Hash:                                                         04:48:23
       9F31FFAC53D82AD956CA2414D9CAEC2371335F21EA2A5B10811686EFD1D29B4F
12     Info Hash:                                                         04-06-     Vixen     01-29-2019   03-24-2019   PA0002182715
       AC2782B2A65D938939D38F7BC6B7CCF4E051961B                           2021
       File Hash:                                                         04:40:21
       D44C403070A5743094CC1E9436978A3C2444BCC88628769CA4A0D170E5EAFC95
13     Info Hash:                                                         04-06-     Vixen     02-08-2018   03-01-2018   PA0002079183
       21A94CBFC4DB145F8AADD63BD1FE1B92838C9B33                           2021
       File Hash:                                                         04:38:19
       FA965806672E8B496C8A1A0695E6E4138E4ECED9C2CA2A2176F616191C0E2914
14     Info Hash:                                                         04-05-     Vixen     04-03-2020   04-17-2020   PA0002237302
       B9293EC651C0779176DE748DC3D8D3F33F52F2AC                           2021
       File Hash:                                                         12:54:06
       B02ABEB280B593C2C3C3D815C48D101611BA97712310A4FBE92CA16EE97E11B8
15     Info Hash:                                                         04-05-     Vixen     03-14-2020   04-17-2020   PA0002246114
       59232699F4AD1B949FE19954F077258955D3CBBA                           2021
       File Hash:                                                         12:49:16
       4660E77C6F17D89689AB274E14BB9B62DB0B466FD966748A5FC178B7BDAA31CB
16     Info Hash:                                                         04-05-     Blacked   08-10-2019   09-11-2019   PA0002199990
       DF073BB905FA736618C4185BB388B1C2F681BF59                           2021       Raw
       File Hash:                                                         02:54:06
       69DBBB44BA79EB1F36D89474160E2775F570756E5F5A3A17089B00D62E7130DA
17     Info Hash:                                                         04-02-     Blacked   03-13-2021   03-22-2021   PA0002282509
       7B625C93133B5B8DD3872A722CF8B0833C9D13C7                           2021
       File Hash:                                                         23:28:58
       5D8F612B4054838868FD5D92942F25A2F7315107BB3AF70DC7E661A01EF24388
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 3 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         04-02-     Blacked   03-15-2021   03-22-2021   PA0002282515
       1A1394CC6D58A1E86EBB7521BCE235161010C357                           2021       Raw
       File Hash:                                                         23:25:41
       AD468CA8031D3E3A3680F1268A7CDF31AD8C53E395C66DA879B8C211D3BA5CFF
19     Info Hash:                                                         04-01-     Blacked   08-23-2019   09-11-2019   PA0002199989
       743ADEF3A059CCFBB5FAADAEE9E1D323759DC60B                           2021
       File Hash:                                                         01:36:06
       BB92726141204C258A8BF555A0E0FD94E5484ACBD1090813A92B7775248013D9
20     Info Hash:                                                         03-26-     Vixen     04-19-2019   05-28-2019   PA0002200778
       3D925EBC0EB2F34FDBF479303F5725A7BC3F1FAD                           2021
       File Hash:                                                         04:45:58
       51830B69BFB87493650AD3F034E84308F146653B233692F7F6D12270944FD74B
21     Info Hash:                                                         03-26-     Blacked   05-25-2019   06-13-2019   PA0002180952
       272AE355DD63AD6D0DF9310116E0C630E658E3C9                           2021
       File Hash:                                                         04:43:55
       1CF149C7C823AEFCD96B5802E83947D591816FD8B0E4DDD3A41A622763A998CD
22     Info Hash:                                                         03-26-     Blacked   11-06-2019   11-15-2019   PA0002211857
       394C61DBB1F7AE37235312328E8EA8D997C00B8D                           2021
       File Hash:                                                         04:43:40
       353FEF6A78480786CB531A4AFC7F59D196EC18C5E430A53E37FAE917F3E9EE3C
23     Info Hash:                                                         03-26-     Vixen     02-13-2020   03-15-2020   PA0002240552
       7B59B7D3F2021F4D4E93C84314121CE2A2E5F596                           2021
       File Hash:                                                         04:43:40
       08E0D570CF10000543FAF3034134F9F70572F85A6F20AF4714C49133A2D2C977
24     Info Hash:                                                         03-23-     Blacked   03-21-2020   04-15-2020   PA0002246170
       4F08762EE0B932EA896D5FC7A2FE66E744558451                           2021
       File Hash:                                                         05:07:07
       A8BBC47EC36DF172619DC27D7AA8AB57B819A51676B9014182F662FE54B0D04B
25     Info Hash:                                                         03-23-     Blacked   03-11-2017   05-25-2017   PA0002049782
       153851B5F5CB6D5BCBB69DD22CC332052F3408DF                           2021
       File Hash:                                                         04:57:13
       F48F5584880DAF19BFF7F61BB1A51FFEFC571CED00652A02155C767AF34B23A1
26     Info Hash:                                                         03-23-     Blacked   12-31-2018   01-22-2019   PA0002147686
       FF39C93178939DE1E8735D75AC8F7CB04F04F684                           2021
       File Hash:                                                         04:55:13
       215A7191D452638F0AFF6B9C3CE8A0EDC1C4904595F6A5EA772BFBB777A86D34
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 4 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         03-23-     Blacked   04-10-2018   05-23-2018   PA0002101304
       F59F20B8CD50FD099B5613468E791A4094CB30EA                           2021
       File Hash:                                                         04:54:01
       E71A0B16E75A421FD90AF3E143B06251B3DA6D3DCAD59209748A9AD23DF10A7C
28     Info Hash:                                                         03-23-     Blacked   03-26-2017   06-05-2017   PA0002052857
       71CCC728B597D1D94E3C4DDA1BA4FD4501EDE12F                           2021
       File Hash:                                                         04:53:11
       B56ABD25035804F47957705EBA2DB297DC340CE7CEB15D991C3AD535F4703EA1
29     Info Hash:                                                         03-23-     Blacked   03-01-2021   03-08-2021   PA0002280355
       3EFC7A56B07C04EBAC48D9F1EC0398D58E53BE84                           2021       Raw
       File Hash:                                                         04:51:53
       64691131C0805D66464A070DC2CE8B65033CEF77C31EE6D5251D1979B37CB46D
30     Info Hash:                                                         03-10-     Vixen     03-30-2017   06-05-2017   PA0002052862
       4577E56ABE4B7F3BA8A72106C4F58220F426B639                           2021
       File Hash:                                                         13:21:36
       37CFD558D71D865BB724D5696BBD89C3D2B21AB67276C421F661E3BB18299DD4
31     Info Hash:                                                         03-10-     Vixen     12-05-2017   01-04-2018   PA0002097413
       BCE2AD0D287B7AB4EEA8B5DE2070732BB4778DC4                           2021
       File Hash:                                                         13:17:05
       2E705076CA8A761D57716667E1817851B9507396810780DAC189407233DAFB53
32     Info Hash:                                                         03-10-     Vixen     06-12-2020   06-25-2020   PA0002256359
       BC856E20D50A08846F8F7E58747EA8757E83E975                           2021
       File Hash:                                                         13:17:03
       533915429DE02E4632EC9F6448F4D440E1A3186B301B7043F8ED739ED7439DCE
33     Info Hash:                                                         03-10-     Vixen     05-08-2020   06-08-2020   PA0002243645
       26AA7684221BA203F7BE4B879A41BFE6A4A7DA95                           2021
       File Hash:                                                         13:16:48
       98A2CD5A697FEB869B3B8FF7DB65F0706DE49D9BAE9F652125FAEDA756B065B9
34     Info Hash:                                                         03-10-     Vixen     04-09-2017   06-05-2017   PA0002052836
       0B9F48D7083EFB0785EB50934ACDF7E51B57BED6                           2021
       File Hash:                                                         13:16:35
       FB209F84379D2CD035E14C6271FFD40C15A08A6626263602F8912F98CE938E0C
35     Info Hash:                                                         03-10-     Vixen     04-24-2020   05-05-2020   PA0002249029
       ACF5730FCAEA4847FB9D99F8ADB35AA29E4A38E0                           2021
       File Hash:                                                         13:09:13
       4FE428C9173F3A71445B992CC564ACA8ECA24044AD57A78F392FD7D65A8FD98B
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 5 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         03-09-     Vixen     04-17-2020   04-22-2020   PA0002237694
       5B063BC8F1BC24788034411A12367F2B2E3A988B                           2021
       File Hash:                                                         13:04:22
       039D1B3F9F778F642DD9CB88C65F79A0B89A59167D7E33FD9D96620327FCC103
37     Info Hash:                                                         03-09-     Vixen     12-04-2020   01-04-2021   PA0002277036
       254E224504AA1006DA6B2392E0ABD25418B36B80                           2021
       File Hash:                                                         13:02:56
       9713F7C8F7ABD20AACE0B2B62D3770B92793E2E623D2DDA2010ADCB88F48A837
38     Info Hash:                                                         03-09-     Vixen     08-22-2018   09-05-2018   PA0002135676
       9342B563A2E5955C780F3AD190BF2222884568FB                           2021
       File Hash:                                                         12:58:54
       50AEABFACE93B0F88ECC9BE056311C22536E19FEBCBA59E348FE3D71750BF32F
39     Info Hash:                                                         03-09-     Vixen     05-15-2020   06-08-2020   PA0002243648
       EC3D0A93B124156F4879DECF3F31D1939F597B7E                           2021
       File Hash:                                                         12:55:10
       247F6A395391C06AF54F2802A908C6F5987B42D07342EF4C677887A50879BA1E
40     Info Hash:                                                         03-09-     Vixen     05-01-2020   05-19-2020   PA0002241473
       EF02E032A4C38B4CAF483E27B65FCB9C0889B4CF                           2021
       File Hash:                                                         12:54:01
       986B4B9E3ED7827CB0B3D299302798E5BB076CEA5FF864B7D6FA7DE163B55098
41     Info Hash:                                                         03-09-     Vixen     11-20-2017   01-04-2018   PA0002069354
       43DB7AD2E7F68CCA6CE6D6D0384392EC019894E9                           2021
       File Hash:                                                         12:51:00
       2D839421C771968C27A5C034A9304A2892B6DC27406E8607A4B9D980C4AABA3E
42     Info Hash:                                                         03-09-     Vixen     06-05-2020   06-22-2020   PA0002245631
       E5F6F6F7B070355741DAE4035C0C092E23FE8963                           2021
       File Hash:                                                         12:48:22
       DB2AFFB4D7E4D1FB3B613D24A38C250BC3B41C6F8C69B4D9F9273A2C859A018F
43     Info Hash:                                                         03-08-     Blacked   02-20-2021   03-08-2021   PA0002280369
       E31FA9D4820496545A29A14A8CF457AB5527D751                           2021
       File Hash:                                                         05:08:56
       29E9E17752C20D336B9920CBF37C14D629BB5F51B0631F551F1F7024A2AA13D1
44     Info Hash:                                                         03-06-     Blacked   06-13-2020   06-22-2020   PA0002245632
       3A8F04A93EFDF872F3F11EE9FCA8FE1949B68B94                           2021
       File Hash:                                                         15:05:20
       DA5EACEF64C2786F9A9CC2AA70405241025B07AD8989E4F471BDE623E18AE740
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 6 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
45     Info Hash:                                                         03-06-     Blacked   04-15-2018   05-23-2018   PA0002101306
       E0C2F64ECFD6DB1EB77F02C9FBA5C1778743591E                           2021
       File Hash:                                                         04:44:20
       16387FCB67B53075DB09FBD0DB8786666FF5A244271D1C3E87E825762F7D392A
46     Info Hash:                                                         03-06-     Blacked   05-23-2020   06-22-2020   PA0002245638
       28F5934DBD3C4A900ED569CD3C74D1577102C712                           2021
       File Hash:                                                         04:43:33
       DB0523B09A14A86F7FF860ADC508951D108F149DCE30515BF0050FED3815176D
47     Info Hash:                                                         03-06-     Blacked   05-16-2020   06-22-2020   PA0002245639
       066565CA25075BB824E424DFC5DE377CE9A6D103                           2021
       File Hash:                                                         04:42:29
       0FFE10BF0AE0994B545DE01EAA45DE2E78E20AEEE82F4C824292E5B95CE64713
48     Info Hash:                                                         03-06-     Blacked   05-02-2020   05-19-2020   PA0002241471
       15FF650268AC492FB079708CF7028B497460494E                           2021
       File Hash:                                                         04:31:51
       49CDF1F1EB855E8055C2EC63E544BC27A57BE64B613206ADFDA5B8E16F03DE19
49     Info Hash:                                                         03-06-     Blacked   04-06-2020   04-17-2020   PA0002237306
       9E21FC2DFC347C12309343DD80771D9486458A76                           2021       Raw
       File Hash:                                                         04:27:35
       55868F6478D3621FBA64627E2E3C915DF55FDA10C3AC50722FDDCBB954721528
50     Info Hash:                                                         03-06-     Blacked   04-25-2020   05-05-2020   PA0002249013
       683C6B0C5F5060FA2F18F0C4C5A111FED7689732                           2021
       File Hash:                                                         04:24:30
       F052163E7BEFE0DA982A310CC6587F9911E39411FDC3C963028877D8E43962AE
51     Info Hash:                                                         02-02-     Blacked   09-22-2018   11-01-2018   PA0002143419
       FF91D42AD413BED1BDA754D8623997027A4B8E1C                           2021
       File Hash:                                                         01:19:56
       3807263A53575997BD011733B6C45F93BD0D87170E3591CAE01221DBA7E3497F
52     Info Hash:                                                         02-02-     Blacked   01-16-2021   02-09-2021   PA0002276150
       1D81FEA281B869419D30E8D1CF76D7E50108E216                           2021
       File Hash:                                                         01:19:54
       7A6712A8EEB567F036E325C78A2D6E5437475F6CF4AED1E7F25A02B345585AE2
53     Info Hash:                                                         02-02-     Blacked   01-25-2021   02-09-2021   PA0002276145
       655146B14C8537AE8C0E1E33075CDC270982D53F                           2021       Raw
       File Hash:                                                         01:19:47
       C9B05F5B60EE8BF56CC9F8C3F6FF72ADC29BC3602DF351B735852168B4CE24F3
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 7 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
54     Info Hash:                                                         02-02-     Blacked   12-26-2020   01-05-2021   PA0002269952
       605C878ED4A334AA806F935447C377CD076329BD                           2021
       File Hash:                                                         01:19:47
       778EC2108B04891992E1005F26572B5F5046C405437867B41093AB922BB7403B
55     Info Hash:                                                         02-02-     Blacked   01-04-2021   02-02-2021   PA0002280514
       FF428F9DEF59F2754D8CC3B9525028FAB0536357                           2021       Raw
       File Hash:                                                         01:19:44
       06E39E58C73D68F521E08F3844CC17BECF89DC3C4F2E0F553CCD4AB3396E458A
56     Info Hash:                                                         02-02-     Blacked   06-29-2017   07-07-2017   PA0002070821
       2D60EF07C3FF0F4C2F641D1BE744A32BB6F23349                           2021
       File Hash:                                                         01:19:42
       C8564CC23CE2DCA404566AFE1E64E623E40C13CC6E9372C24CE5A156BE3D9DAE
57     Info Hash:                                                         02-02-     Blacked   12-21-2019   01-03-2020   PA0002219632
       84BA6E6DA0A02DA5678C57070918DF76F5045A6A                           2021
       File Hash:                                                         01:19:36
       4F5417C1E02318E662FAF349840F639D47D7A89563A522BFFCD276CB18AA4BF2
58     Info Hash:                                                         02-02-     Blacked   01-09-2021   02-09-2021   PA0002276152
       7DE8B32C9B44FB1E00E1796EEA4970BF28C7267B                           2021
       File Hash:                                                         01:19:34
       214D2E3CBB9805249C6E3586B7ADBE578CDF061C0411EEE81D9802E0F46A171F
59     Info Hash:                                                         02-02-     Blacked   12-12-2020   01-04-2021   PA0002277035
       47D9BA959DE76BB3ED646DA292BE4211335BCA94                           2021
       File Hash:                                                         01:19:04
       45DC718689123574D7814152D306B9CB7F23978999ED0746E9323989F9E9C9B4
60     Info Hash:                                                         02-02-     Blacked   12-14-2020   12-28-2020   PA0002269086
       5001BA0E38674A9B90A4F985EEA9CF5DA7F6E26C                           2021       Raw
       File Hash:                                                         01:18:44
       0CDA0069E9F9644C2BA13F2A6D05D11B3901D2EB71A8F3EA563CD124B92D9082
61     Info Hash:                                                         02-02-     Blacked   12-19-2020   01-05-2021   PA0002269959
       4A4CCB108A5460614DCD474358AA3A4F958C811A                           2021
       File Hash:                                                         01:18:30
       3E733D8E3B150936DFE95A933E771E80401250372AB7D813147805E218331583
62     Info Hash:                                                         02-02-     Blacked   12-21-2020   01-05-2021   PA0002269958
       D5A70C8D920B4E8E26B95E28CEF0C63E98446E0F                           2021       Raw
       File Hash:                                                         01:18:15
       29BC07BC93FCA771CE7EF9DB770633C5EC1DCDA6823A8F3B0660AA6F4DEAC79D
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 8 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
63     Info Hash:                                                         01-22-     Blacked   12-28-2020   01-05-2021   PA0002269956
       7BCAF3207D7ADED3194F9AD8EA8BA3A9B147F568                           2021       Raw
       File Hash:                                                         13:05:28
       8E557F72C44AAC0DFA29657A6636DE991F5E4DF30137A26C7DD96D6B64F21E2D
64     Info Hash:                                                         01-22-     Blacked   01-02-2021   01-05-2021   PA0002269954
       7219649303BE1B4E963DC2F91D059299FDCCB82C                           2021
       File Hash:                                                         13:04:38
       DC581E6CB1F44D6EDCBEC843A5683FD4F016EF0E7F3E65849EA1B6C2570D8247
65     Info Hash:                                                         01-22-     Blacked   09-17-2018   10-16-2018   PA0002127778
       8DB46BB76525F22088BCF6744A5F6A77C8C5998A                           2021
       File Hash:                                                         13:04:34
       09B1BDD9B8308683675E8F161B80C649EFCFBD5CAD5E6B64E966B2E45684BC56
66     Info Hash:                                                         01-22-     Blacked   11-09-2020   12-09-2020   PA0002274940
       3140CCEEFBB33DC9CC59DE10B6EC4B57DB340B83                           2021       Raw
       File Hash:                                                         13:03:35
       72AFD88113D049E0EAF18D1AE167A60C2D2B40D36DA409D63BAF60140606B97D
67     Info Hash:                                                         01-22-     Blacked   01-18-2021   02-09-2021   PA0002276148
       993582D6C4C6F55A5BF4BF4F06ED0967557AB15F                           2021       Raw
       File Hash:                                                         13:03:09
       3D63BAF72A9598AFA60BB2E2C51B563480602085DB26AA4D3DB0D2B078EF253F
68     Info Hash:                                                         01-22-     Blacked   11-30-2020   01-04-2021   PA0002277037
       9EC0087F4B30999F177248B9DA66F86C73F87715                           2021       Raw
       File Hash:                                                         13:03:08
       B9803794C2D1A604973910C9F742B7BF4CB5E1B5248EFA608233D33025E52805
69     Info Hash:                                                         12-19-     Vixen     06-23-2017   07-07-2017   PA0002070829
       02FE4EF38EA9D42FC33E9119A61CF936C64696E4                           2020
       File Hash:                                                         18:14:54
       390F8E8A2CC9B1C3B3390E828BCAC8931C705EF3677A905AB336EC7DA9557D82
70     Info Hash:                                                         12-14-     Tushy     11-29-2020   01-04-2021   PA0002277033
       A78D18C094186D8A466605F28B892594020D86A1                           2020
       File Hash:                                                         12:54:58
       246A6C1191AEC830812D1E2F8D22B10AA4D87D2A077ABE23FE73FF52677AB355
71     Info Hash:                                                         12-14-     Blacked   11-28-2020   12-28-2020   PA0002269083
       1C966A387E08B145A88C1F73848890F5050CE545                           2020
       File Hash:                                                         12:44:03
       7E4401B1CA6904D1072107E39E59ADD2B051CAAE6A3392EC3B852DD722ABB416
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 9 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
72     Info Hash:                                                         12-14-     Blacked   10-05-2020   10-22-2020   PA0002261806
       8058ED857EF5E5A5A6B3C0882789E1EF9CE4BDDD                           2020       Raw
       File Hash:                                                         00:49:41
       F49ACA94C8AA62C3F03449B3B2E2133996CBE7AB5F1B98D1158956E3A3BF1605
73     Info Hash:                                                         12-14-     Blacked   12-07-2020   12-28-2020   PA0002269082
       6D16D0BF91A2D41F67607E1BDBA9781ACBEC6671                           2020       Raw
       File Hash:                                                         00:46:11
       89A8293DCBC70769D35FE707D93647E1EBDB4906CB7BBFE44C8A0101FF011241
74     Info Hash:                                                         11-29-     Blacked   11-14-2020   11-30-2020   PA0002266362
       BC0AABAA3194E8081D9EEC84184411B8D321B82C                           2020
       File Hash:                                                         12:38:48
       4B517F5C3F6C4A473B0FB0573B37B7BEFC4D8DFE6496D046EE8767EA1AB841CD
75     Info Hash:                                                         11-29-     Vixen     11-20-2020   11-30-2020   PA0002266357
       3213C1B60853D862D3017D7A7CF45B946166237A                           2020
       File Hash:                                                         12:37:44
       A949F6C46818DC5CE1EA29222AD83B720A868D2E62837F7E476618BB5C635947
76     Info Hash:                                                         11-29-     Blacked   11-21-2020   11-30-2020   PA0002266354
       E50EDF5C8B32A26D92D45F7AD081B965CAA7FAE4                           2020
       File Hash:                                                         12:34:20
       EF7A5B995A58C2A1D55911D55F91539B433586E806C604B57BEE8BE2660D8B3A
77     Info Hash:                                                         11-09-     Blacked   09-26-2020   10-22-2020   PA0002261801
       09D65CC86F342595894E6E1AAC1BE37224B9F637                           2020
       File Hash:                                                         04:23:46
       2A8F20D68655A1CAE08353247050546D2AB13AADF18DFAE66DE218D7F169C6DB
78     Info Hash:                                                         11-09-     Blacked   03-23-2020   04-17-2020   PA0002246101
       424E89E96CFC06BBCF8AF852ABD724A8199A4841                           2020       Raw
       File Hash:                                                         04:23:12
       2DA5E068FB64B265B3B9585DEBBC0CCD3359C583F8DC6D1E1D6BB87F3E6C5F7D
79     Info Hash:                                                         11-07-     Blacked   08-31-2020   09-05-2020   PA0002255473
       3ED7E046CA2D13C9C59E5DABEA4D1D270D918BCD                           2020       Raw
       File Hash:                                                         02:09:38
       585C8CBE8DF045B5C3A53F1CE4E27264640D75F51B1A8EA48DF29BE94BCEE015
80     Info Hash:                                                         11-07-     Vixen     10-16-2020   11-18-2020   PA0002272621
       FC6D3FFDE058776C4C4C6E7FBA53509A934E9F7C                           2020
       File Hash:                                                         02:08:53
       88A1B26A3DB131F7E335D162E307FBD188FBAEE41FC33E3740D6BB1E9C21E06E
                                 Case 1:21-cv-03963 Document 1-1 Filed 05/04/21 Page 10 of 10

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
81     Info Hash:                                                         10-16-     Blacked   10-03-2020   10-22-2020   PA0002261803
       DD6CFFB54ED403DEF8B7C84CA303A48F6DD4E185                           2020
       File Hash:                                                         04:18:36
       964466B3B278ACD333BB146B96EC66EB75636A99F0EB13E90C9F5B00131E63E1
